Exhibit 10.1

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

TRANSITION SERVICES AND GENERAL RELEASE AGREEMENT

 

This Transition Services and General Release Agreement (this “Agreement”) is
dated as of October 7, 2020 and effective as of October 8, 2020 (the “Separation
Date”), by and between LiveXLive Media, Inc., a Delaware corporation with its
principal place of business at 9200 Sunset Boulevard, Suite #1201, West
Hollywood, CA 90069 (“LXL”), and Michael Zemetra, an individual with his address
located at 24900 Lorenzo Court, Calabasas, CA 91302 (“Zemetra”), with reference
to the following facts and circumstances:

 

A. LXL and Zemetra entered into the Employment Agreement, dated as of April 13,
2018 (the “Original Employment Agreement”), as amended on March 31, 2019
(“Amendment No. 1”) and as amended on April 16, 2020 (“Amendment No. 2” and
collectively with the Original Employment Agreement and Amendment No. 1, the
“Employment Agreement”), the Notice of Grant and Restricted Stock Agreement,
dated as of March 2019 (the “RSUs Agreement”) and Stock Option Agreement, dated
as of June 21, 2018 (the “Stock Options Agreement” and collectively with the
Employment Agreement and the RSUs Agreement, the “Zemetra Agreements”), for
Zemetra to provide certain chief financial officer, management and other
services to LXL and its subsidiaries (the “Services”), and in connection with
such Services, Zemetra was to receive certain cash compensation and the
Company’s restricted stock units and stock options on the terms set forth in the
Zemetra Agreements;

 

B. LXL and Zemetra agree that the Employment Agreement and Zemetra’s employment
with LXL shall mutually terminate effective as of the Separation Date pursuant
to the notice provided by Zemetra by executing this Agreement; and

 

C. the parties now desire to settle all claims, issues and controversies that
have, or could have been raised in relation to Zemetra’s employment with LXL and
arising out of or in any way related to the acts, transactions or occurrences
between Zemetra and LXL and/or any of its subsidiaries to date, including, but
not limited to, Zemetra’s employment with LXL and/or any of its subsidiaries or
the separation of that employment, on the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound the
parties hereby agree as follows:

 

1. Consideration.

 

1.1. Payment on Separation Date. Pursuant to the terms and subject to all the
conditions of this Agreement, LXL agrees to pay Zemetra his unpaid salary
through the Separation Date, subject to applicable withholding for taxes. Such
payment(s) shall be made in accordance with LXL’s standard payroll practices.

 

1.2. Accrued Amounts. Pursuant to the terms and subject to all the conditions of
this Agreement, LXL agrees to pay to Zemetra his accrued and unused vacation
through the Separation Date, in accordance with LXL’s applicable policies, in
each case, less applicable tax withholding. Such payment(s) shall be made in
accordance with LXL’s standard payroll practices. LXL will also reimburse
Zemetra for all reasonable out-of-pocket business expenses incurred by Zemetra
during his employment with LXL prior to the Separation Date consistent with
Company’s expense reimbursement policies.

 

1

 

 

1.3. COBRA. Following the expiration of the seven (7) day Revocation Period
described in Section 3.4 hereof, subject to Zemetra’s timely election of health
plan continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and Zemetra’s continued payment of his portion of the
monthly premiums for such coverage at the same rate applicable as of immediately
prior to the Separation Date, during the one (1) year period following the
Separation Date, Zemetra and his currently covered dependents will be entitled
under COBRA to continued participation in the applicable group health plans of
LXL in which he and his currently covered dependents participate as of
immediately prior to the Separation Date in accordance with COBRA and the terms
of such plan(s) in effect from time to time (the “Benefits”).

 

1.4. Vested Equity.

 

1.4.1. Options. LXL agrees that (i) all of the 250,000 non-qualified stock
options of the Company originally granted by LXL to Zemetra under the Stock
Options Agreement 100% vested prior to the Separation Date (the “Vested
Options”), and following the expiration of the seven (7) day Revocation Period
described in Section 3.4 hereof, (ii) the exercise period of the Vested Options
shall be extended from three (3) months from the Separation Date to twelve (12)
months from the last day Zemetra provides services to the Company pursuant to
the Transition Services Agreement (the “Extended Exercise Period”), with the
other terms of the Stock Options Agreement not being amended, modified or
restated in any way by this Agreement, except as set forth in this Section
1.4.1. Zemetra agrees and acknowledges that but for LXL’s agreement to extend
the exercised period of the Vested Options as provided herein, he would not be
entitled to the Extended Exercise Period, whether under the Zemetra Agreements
or otherwise.

 

1.4.2. RSUs.

 

1.4.2.1. LXL agrees that 100% of the Company’s 250,000 restricted stock units
and 250,000 non-qualified stock options with a strike price of $3.83 per share
originally granted by the Company to Zemetra on April 13, 2018 pursuant to the
Original Employment Agreement vested in full prior to the Separation Date, and
the parties agree that such restricted stock units have been 100% settled and
the shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), underlying such restricted stock units have been delivered to
Zemetra prior to the date of this Agreement; and

 

1.4.2.2. Following the expiration of the seven (7) day Revocation Period
described in Section 3.4 hereof, and promptly after the earlier of (i) November
15, 2020 and (ii) the termination of the Consulting Period (as defined below)
(the “Settlement Date”), LXL shall settle and provide access to Zemetra the
shares of Common Stock underlying (x) 78,493 restricted stock units of the
Company originally granted to Zemetra pursuant to Amendment No. 2 that would
vest as provided herein as of the Separation Date (which amount is 191/730 of
the 300,000 restricted stock units) (the “Initial Vested RSUs”), and (y) such
restricted stock units that would vest from October 9, 2020 to November 15, 2020
at the rate (the “Daily Rate”) of 411 per day or a total of 15,618 restricted
stock units of the Company (which amount is 38/730 of the 300,000 restricted
stock units) (the “Consulting Vested RSUs”), in either case net of any required
tax effect in full and within five trading days of the Settlement Date;
provided, that if the Consulting Period continues after November 15, 2020
pursuant to the terms of the Transition Services Agreement, LXL shall settle and
provide access to Zemetra the shares of Common Stock underlying any restricted
stock units of the Company to be paid to Zemetra for the portion of the
Consulting Period that continues after November 15, 2020 (the “Additional
Consulting Vested RSUs,” and collectively with the Initial Vested RSUs and the
Consulting Vested RSUs, the “Vested RSUs”), net of any required tax effect, with
such settlement to occur promptly after the 15th of each calendar month starting
with December 15, 2020 (each a “Subsequent Settlement Date”). Promptly after the
Settlement Date and if applicable, the appliable Subsequent Settlement Date, LXL
shall use its commercially reasonable best efforts to provide the shares of
Common Stock underlying the Vested RSUs to Zemetra through Zemetra’s current
dedicated E-Trade account administered by My Equity Comp. LXL agrees not to
impose any trading blackout periods on Zemetra that may be applicable on LXL’s
senior management as a result of their and if any, Zemetra’s, possession of any
material non-public information (the “MNPI”), and such determination of whether
or not Zemetra is then in possession of any MNPI shall be Zemetra’s sole
responsibility which he shall reasonably determine and in good faith (which in
any event shall not be less than 30 days after the Consulting Services
Termination Date (as defined below)). Zemetra agrees that but for LXL’s
agreement to credit Zemetra with accelerated vesting of the Initial Vested RSUs
as provided herein, he would not be entitled to such Initial Vested RSUs,
whether under the Zemetra Agreements or otherwise. “Consulting Period” shall
have the meaning set forth in the Transition Services Agreement (as defined
below).

 

2

 

 

1.4.3. Deferred Salary Shares. Following the expiration of the seven (7) day
Revocation Period described in Section 3.4 hereof, LXL shall issue to Zemetra
16,887 restricted stock units of the Company to compensate Zemetra for his
foregone monthly cash compensation in lieu of his agreement to receive 50% of
his base salary for the months of April, May, June and July 2020 in restricted
stock units of the Company, which are calculated based on the same formula as
the LXL’s board of directors (the “Board”) approved for other senior executive
officers of LXL, with each restricted stock unit to be fully vested as of the
Settlement Date, be settled with one share of Common Stock and be issued by LXL
to Zemetra promptly after the Settlement Date net of any required tax effect
(the “Vested Salary Shares”). The Vested Salary Shares shall be issued under
LXL’s 2016 Equity Incentive Plan. At the time of the issuance of the Vested
Salary Shares, LXL shall use its commercially reasonable best efforts to provide
the Vested Salary Shares to Zemetra through Zemetra’s current dedicated E-Trade
account administered by My Equity Comp. Zemetra agrees that but for LXL’s
agreement to credit Zemetra with accelerated vesting of the Vested Salary Shares
as provided herein, he would not be entitled to such Vested Salary Shares,
whether under the Zemetra Agreements or otherwise.

 

1.4.4. Bonus Shares. Following the expiration of the seven (7) day Revocation
Period described in Section 3.4 hereof and subject to the completion of any
Transaction (as defined herein), promptly after the completion of any
Transaction, LXL shall issue to Zemetra 50,000 shares of Common Stock as the
payment of a strategic bonus, which shares shall be fully vested as of the date
of the completion of any Transaction and shall be issued by LXL to Zemetra net
of any required tax effect (the “Bonus Shares”). The Bonus Shares shall be
issued under LXL’s 2016 Equity Incentive Plan. At the time of the issuance of
the Bonus Shares, LXL shall use its commercially reasonable best efforts to
provide the Bonus Shares to Zemetra through Zemetra’s current dedicated E-Trade
account administered by My Equity Comp. Zemetra agrees that but for LXL’s
agreement to issue to Zemetra the Bonus Shares as provided herein, he would not
be entitled to such Bonus Shares, whether under the Zemetra Agreements or
otherwise. Zemetra agrees that he is not entitled to any other bonus
compensation from LXL and/or any of its affiliates. “Transaction” shall mean the
Company, or any subsidiary of the Company, consummating a transaction (or a
series of related transactions) (including any merger, consolidation, or
acquisition (including any purchase of securities or any purchase of assets))
that is publicly announced on or before the date that is nine (9) months from
the Separation Date (the “Announcement Date”) and is completed at any time
during a period from the Separation Date and on or before the date that is nine
(9) months from the Announcement Date, pursuant to which the Company (or any
subsidiary of the Company) acquires all or substantially all of the assets or
securities of [***], [***] or [***].

 

1.4.5. Dribble Out. With the exception of any shares sold to cover Executive’s
payroll taxes incurred directly in connection with the settlement or issuance of
the Vested Salary Shares, Vested RSUs and the Bonus Shares at or near the
Settlement Date, and for a period of one year after the later of (i) November
15, 2020 and (ii) the termination of the Consulting Period (the “Consulting
Services Termination Date”), Executive shall not be permitted or have the right
to sell on each trading day the number of shares of Common Stock underlying the
Vested RSUs, the Vested Salary Shares and the Bonus Shares that is more than 5%
of such trading day’s daily trading volume.

 

3

 

 

1.4.6. Other. The parties acknowledge that the 16,667 shares of Common Stock
that Zemetra acquired in a private transaction from a certain third party on or
about December 13, 2018 are not a part of this Agreement and shall be not
subject to the terms hereof. The Company further agrees and acknowledges that
Zemetra is fully entitled to and owns such shares. Any and all share, option and
restricted stock unit numbers set forth in this Agreement shall be
proportionately adjusted (including any exercise price) as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise
of the Company.

 

2. Termination of Employment and Zemetra Agreements; Transition
Period/Post-Employment Consultancy.

 

2.1. Termination of Employment and Benefits. Effective as of the Separation
Date, (i) Zemetra’s employment with LXL will be mutually terminated, he will be
relieved of all duties as a regular full time employee of LXL and/or any of its
subsidiaries, and such termination constitutes Zemetra’s immediate resignation
from (x) any officer, director or employee position Zemetra has with LXL and/or
any of its subsidiaries or affiliates, and (y) all fiduciary positions
(including as a trustee) Zemetra holds with respect to any employee benefit
plans or trusts established by LXL and/or any of its subsidiaries or affiliates,
and (ii) Zemetra agrees that this Agreement shall serve as written notice of
resignation in such circumstances. Effective as of the Separation Date,
Zemetra’s coverage under and participation in all benefit plans and programs
sponsored by LXL and/or any of its subsidiaries or affiliates shall (except as
provided in Section 1.3 hereof) shall terminate effective as of October 31,
2020.

 

2.2. Termination of Zemetra Agreements. The parties agree that each of the
Zemetra Agreements is mutually terminated as of the Separation Date and to the
full and complete settlement of all claims by the parties as described below.
The parties further agree that this Agreement shall terminate each party’s
obligations and responsibilities under the Zemetra Agreements and the parties’
relationship, except such obligations and responsibilities which survive such
termination as set forth herein. Notwithstanding the foregoing, Zemetra agrees
that all of his agreements, obligations, representations, warranties, duties and
responsibilities set forth in the Confidentiality, Non-Interference and
Invention Assignment Agreement, dated as of April 13, 2018 (the “Confidentiality
Agreement”), between LXL and Zemetra shall survive as provided therein.

 

2.3. Transition Period/Post-Employment Consultancy. Immediately following the
Separation Date, LXL will retain Zemetra and Zemetra agrees to serve as an
independent contractor, pursuant to the terms of the Transition Services
Agreement, which is attached hereto as Exhibit A (the “Transition Services
Agreement”).

 

3. Mutual Releases and Waivers.

 

3.1. Certain Definitions.

 

3.1.1. “Covered Claims”. For purposes of this Agreement, as to a party releasing
Covered Claims as set forth below, the term “Covered Claims” is defined as, and
shall refer collectively to, as to a party, any and all claims, debts, rights,
demands, liabilities, judgments, obligations, liens, promises, acts, agreements,
costs and expenses (including, but not limited to, attorneys fees and expenses),
damages, actions, proceedings and causes of action of whatever kind or nature,
in law or in equity, whether known or unknown, suspected or unsuspected, fixed
or contingent, apparent or concealed, arising out of or relating to the Zemetra
Agreements, the obligations thereunder (including without limitation any
payments or share issuances thereunder) and with respect to any other
relationship or agreement that such releasing party (or its respective Related
Parties (as defined below)) has had or may have had, now has or may have or
hereafter can, shall or may have against the other party (or any of its
respective Related Parties) from the beginning of time up to and including the
Separation Date.

 

4

 

 

3.1.2. “Related Parties”. With respect to either party, for purposes of this
Agreement, the term “Related Parties” is defined as, and shall refer
collectively to any and all current and former (i) parents, predecessors,
successors, heirs, assignees, owners, attorneys, agents, representatives,
affiliates, parent corporations, subsidiaries (whether or not wholly owned),
divisions, parts, and partners of such party; and (ii) the respective officers,
employees, directors, stockholders, members, partners, agents, representatives,
affiliates, servants, executors, administrators, accountants, investigators,
insurers, trustees, divisions and subsidiaries of such party and the entities
defined in the preceding (i).

 

3.2. Release and Waiver by LXL. In consideration of the terms and provisions of
this Agreement and the release provided by Zemetra, the receipt and sufficiency
of which is hereby acknowledged, LXL, on behalf of itself and its Related
Parties, shall and hereby does unconditionally, irrevocably and absolutely 
fully and forever release, relieve and discharge Zemetra and its Related
Parties, individually as well as in the capacity indicated, of and from any and
all Covered Claims, except for Zemetra’s obligations under the Confidentiality
Agreement and the terms and provisions of the Transition Services Agreement as
provided therein. Notwithstanding the foregoing, the release pursuant to this
Section 3.2 shall be effective subject to Zemetra fully complying with the terms
and conditions set forth in the Confidentiality Agreement.

 

3.3. Release and Waiver by Zemetra. In consideration of the terms and provisions
of this Agreement, and the release provided by LXL and its Related Parties, the
receipt and sufficiency of which is hereby acknowledged, Zemetra, on behalf of
himself and his Related Parties shall and hereby does unconditionally,
irrevocably and absolutely fully and forever release, relieve, and discharge LXL
and its Related Parties, individually as well as in the capacity indicated, of
and from any and all Covered Claims, except for LXL’s agreement to make the
Separation Payment and to provide the Benefits on the terms set forth herein.

 

3.4. ADEA Waiver. Zemetra expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Zemetra further expressly acknowledges and agrees that:

 

(a) In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

(b) He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

(c) He has read and understands the terms of this Agreement; 

 

(d) He was given a copy of this Release prior to date hereof, and informed that
he had twenty-one (21) days within which to consider this Release, that changes
(whether material or otherwise) will not restart the 21-day period;

 

5

 

 

(e) Nothing in this Release prevents or precludes Zemetra from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law;

 

(f) By signing this Agreement, Zemetra acknowledges that Zemetra does so freely,
knowingly, and voluntarily. Zemetra agrees that any changes made to this
Agreement, whether material or not material, made prior to Employee’s signing
this Agreement will not restart the time period to review and consider it; and

 

(g) He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Zemetra so elects revocation during that time. Any revocation
must be in writing and must be received by LXL during the seven (7)-day
revocation period and by the close of business on the seventh day of such period
(the “Revocation Period”). In the event that Zemetra exercises his right of
revocation, neither LXL nor Zemetra will have any obligations under this
Release.

 

3.5 General Release. Each of the parties agrees that this Release will be and
remain in effect in all respects as a complete general release as to the matters
released on the terms set forth in this Agreement. This Release does not release
claims that cannot be released as a matter of law.

 

3.6 Non-Assignment of Covered Claims. Each party to this Agreement hereby (a)
represents and warrants that it has not assigned or transferred any portion of
its Covered Claims to any other individual, firm, corporation or other entity,
and that no other individual, firm, corporation or other entity has any lien,
claim or interest in any such Covered Claims and (b) acknowledges and agrees
that this representation and warranty is an essential and material term of this
Agreement. Each party to this Agreement agrees to indemnify, defend and hold
harmless the other party to, or any beneficiary of, this Agreement from and
against any claims arising out of, related to, or connected with any prior
assignment or transfer, or any purported assignment or transfer, of any Covered
Claims.

 

3.7 Covenant Not to Sue. Each party to this Agreement represents that, as of the
date of this Agreement, it has no lawsuits, claims, charges, complaints,
petitions, actions or other accusatory pleadings pending in its name, or on
behalf of any other person or entity, against the other party to this Agreement
or any of its other Related Parties. Each party to this Agreement covenants and
agrees not to bring, induce, or assist, except to the extent required by law or
process, any claim, charge, complaint, petition, action, proceeding or other
accusatory pleading or proceeding of any kind or nature, brought by any person,
that arises out of the Covered Claims, against any other party, including its
Related Parties, to, or beneficiary of, this Agreement, except an action which
may be necessary to enforce the terms of this Agreement. Each party to this
Agreement further covenants and agrees that this Agreement is a bar to any such
claim, charge, complaint, petition, action, suit, proceeding and other
accusatory pleading or proceeding of any kind or nature, and, if a breach of the
provisions of this paragraph is proved, each party agrees to indemnify the other
party or the beneficiary for any liability, costs and expenses (including,
without limitation, the costs of expert consultants and expert witnesses), and
any attorneys’ fees incurred as a direct or indirect result of any such breach.
Notwithstanding the foregoing, the agreements and covenants by LXL and its
Related Parties pursuant to this Section 3.7 shall be effective subject to
Zemetra fully complying with the terms and conditions set forth in the
Confidentiality Agreement.

 

3.8 Non-Disparagement. Each party to this Agreement agrees (i) not to disparage,
defame, libel or slander the other party and its Related Parties in any manner
likely to be harmful to them or their business, business reputation or personal
reputation and (ii) to refrain from any tortious interference with the contracts
and relationships of any of the other party and its Related
Parties; provided, that each Party may respond truthfully and fully to any
question, inquiry or request for information when required by legal
process. Notwithstanding the foregoing, the agreements and covenants by LXL and
its Related Parties pursuant to this Section 3.8 shall be effective subject to
Zemetra fully complying with the terms and conditions set forth in the
Confidentiality Agreement.

 

6

 

 

3.9 Non-Solicitation. In order to preserve and protect the goodwill and value of
LXL’s business, operations, relationships and confidential information to which
Zemetra has had access during his employment, Zemetra hereby agrees as follows:

 

(a) Trade Secrets. Zemetra understands that pursuant to the California Uniform
Trade Secrets Act (California Civil Code section 3426 et seq.) he may not use or
disclose (or threaten to use or disclose) any LXL and/or its affiliates’ trade
secrets without LXL’s prior written consent. This obligation to maintain the
confidentiality of LXL’s trade secrets has no time limit and continues in
perpetuity, so long as LXL trade secrets remain trade secrets. Zemetra
acknowledges that LXL’s trade secrets may include, but are not limited to:
financials and financial information, subscriber and subscriber fees,
projections, business plans and budgets, and the material economic and
non-economic terms of LXL’s relationships with its suppliers, distributors, and
others under any affiliation, distribution and/or similar agreement or
arrangement (other than past and current investors and advisors of FC). Zemetra
therefore agrees that during the period beginning on the Separation Date and
ending on the first (1st) anniversary thereof (the “Non-Solicitation Period”),
Zemetra shall not solicit using LXL’s and/or its affiliates’ trade secrets,
either on his own behalf or on behalf of any other person or entity, any person
or entity with which LXL and/or its affiliates has a material business or
contractual relationship, including but not limited to customers, vendors,
content providers or business partners of LXL and/or its affiliates.

 

(b) Non-Solicitation of Employees. Zemetra agrees that during the
Non-Solicitation Period, Zemetra will not, either on his own behalf or on behalf
of any other entity or person, induce, solicit, recruit or encourage any
employee of LXL and/or its affiliates to leave the employ of LXL and/or its
affiliates or cease providing services to LXL and/or its affiliates, which means
that Zemetra will not: (i) disclose to any third party for purposes of
solicitation for employment the names, compensation, contacts, backgrounds or
qualifications of any employees or otherwise identify them as potential
candidates for employment or to provide services; or (ii) personally or through
any other person approach, recruit, or otherwise solicit employees of LXL and/or
its affiliates to work for him or any other person or employer or to terminate
their employment with LXL and/or its affiliates or violate any agreement or
arrangement with or duty to LXL and/or its affiliates.

 

(c) Non-Solicitation of Customers. During the Non-Solicitation Period, whether
voluntarily or involuntarily, Zemetra will not, without LXL’s prior written
consent, solicit or do business with, directly or indirectly, any present or
past customer of LXL, or any prospective customer of LXL with whom Zemetra had
had contact, in connection with any business activity (i) that could otherwise
be provided by LXL and/or its affiliates, or (ii) which would violate any other
provision of this Agreement.

 

(d)  Cooperation. Zemetra agrees that Employee will fully cooperate with LXL in
connection with any claims, charges, complaints, petitions, actions, lawsuits,
or proceedings that relate in any manner to Zemetra’s conduct or duties at LXL
or that are based on facts about which Zemetra obtained personal knowledge while
employed at LXL.

 

(e) Irreparable Harm. Zemetra agrees and acknowledges that LXL would suffer
irreparable harm from a breach of any of the covenants or agreements contained
in Section 3.8 or 3.9 hereof. In the event of an alleged or threatened breach by
Zemetra of any of the provisions of Section 3.8 or 3.9, LXL or its successors or
assigns may, in addition to all other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof, in each case without the requirement of posting a bond or
proving actual damages, and the Non-Solicitation Period described above and the
restrictions set forth in the Confidentiality Agreement will be tolled with
respect to Zemetra until such alleged breach or violation is resolved. Zemetra
agrees that the restrictions in this Section 3.9 and in the Confidentiality
Agreement are reasonable protections under the circumstances of the payment of
the amounts set forth herein. If, at the time of enforcement of any of the
provisions of this Section 3.9 and in the Confidentiality Agreement, a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, Zemetra agrees that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.

 

7

 

 

4. Section 1542 of the Civil Code. It is expressly understood that Section 1542
of the Civil Code of the State of California provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

Each party to this Agreement specifically and expressly WAIVES any and all
rights it may have under Section 1542 of the Civil Code of the State of
California, as well as the provisions of any other federal or state statutory
rights or rules, or principles of common law or equity, or those of any
jurisdiction, government or political subdivision, similar to such Section 1542
(“similar provision”). Thus, no party to this Agreement may invoke the benefits
of Section 1542 or any similar provision in order to prosecute or assert in any
manner any claims that are released under this Agreement. Each party
acknowledges and agrees that this waiver is an essential and material term of
this general release.

 

5. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the parties to this
Agreement, and each of them. This Agreement is intended to release and inure to
the benefit of each of the parties’ respective Related Parties, individually as
well as in the capacity indicated. Either party may assign this Agreement
without the prior written consent of the other party.

 

6. Miscellaneous Terms. Each of the parties to this Agreement agrees as follows:

 

6.1. Modifications. No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any future representations, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any party to this Agreement unless made in writing and signed by
such party or by a duly authorized officer or agent of such party.

 

6.2. Severability. In the event any non-material provision of this Agreement or
the application of any such provision shall be held to be void, voidable,
unlawful or for any reason unenforceable in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability; but, the remaining provisions of this Agreement shall
remain in full force and effect, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. In good faith, the parties shall use their best efforts
to replace the provision that is contrary to law with a legal one approximating
to the extent possible the original intent of the parties.

 

6.3. Waivers. Except as otherwise provided herein, no action taken pursuant to
this Agreement, including any investigation by or on behalf of any party, shall
be deemed to constitute a waiver by the party taking such action of compliance
with any representations, warranties, covenants or agreements contained in this
Agreement. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Agreement may be waived at any time by the
party which is entitled to the benefit thereof, but only by a written notice
signed by such party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty. The failure of
any party to insist, in any one or more instances, upon performance of the terms
or conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant or condition. No waiver on the part of any party of any
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, shall preclude any further exercise thereof or the exercise
of any other such right, power or privilege.

 

8

 

 

6.4. No Representations. Except for statements expressly set forth in this
Agreement, no party has made any statement or representation to any other party
regarding a fact relied upon by the other party in entering into this Agreement
and no party has relied upon any statement, representation, or promise of any
other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.

 

6.5. Knowing and Voluntary Consent. Each of the parties has read this Agreement
carefully, knows and understands the contents of this Agreement, has made such
investigation of all facts and matters pertaining to the subject matter of this
Agreement (including without limitation with respect to the advisability of
making the settlement provided for in this Agreement and with respect to the
advisability of executing this Agreement) as each party deems necessary or
desirable, has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of its own choice or has elected not to
retain legal counsel, understands the terms and consequences of this Agreement
and of the releases it contains, and is fully aware of the legal and binding
effect of this Agreement.

 

6.6. Adequate Investigation. Each party hereto has each made such investigation
of facts pertaining to this Agreement and all matters pertaining hereto as it
deems necessary. This Agreement shall be final and binding upon the parties
regardless of any claims of mistake of fact or law or any other circumstances
whatsoever, and may not be set aside for any reason whatsoever.

 

6.7. Disputed Claims; No Admissions; No Other Severance Benefits. Each party
hereby acknowledges and agrees that this Agreement represents a compromise
settlement that is not, in any respect, nor for any purpose, to be deemed or
construed to be, or in any way used as evidence of, an admission of or
concession of any liability whatsoever on the part of any person or entity. By
entering into this Agreement, each of LXL and Zemetra and its and his respective
Related Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct. The parties understand and acknowledge that this
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding. This Agreement may be pled as a
full and complete defense to, and may be used as a basis for an injunction
against, any action, suit or other proceeding that may be prosecuted, instituted
or attempted by Zemetra in breach hereof. Other than benefits (such as notice,
severance benefits, pay in lieu of notice, or other similar benefits) that might
be required by any Federal, state or local law relating to mass layoffs,
severance, plant closures, terminations, reductions in force, or plant
relocations, Zemetra acknowledges and agrees that the benefits provided pursuant
to this Agreement is in lieu of any other severance benefits to which Zemetra
may be eligible under any other agreement and/or severance plan or practice and
Zemetra waives any and all rights to such other severance benefits.

 

6.8. Attorneys’ Fees. In the event of any dispute, controversy, litigation or
other proceedings (including proceedings in bankruptcy) concerning or related to
this Agreement, the prevailing party shall be entitled to reimbursement of all
of its costs, including actual attorney and expert witnesses fees and costs, and
court or arbitration fees and costs.

 

9

 

 

6.9. Confidentiality. Each of the parties agrees that the existence of this
Agreement, the contents and terms hereof and the consideration for this
Agreement (collectively, the “Confidential Information”), are confidential and
shall not be disclosed to any other party for any purpose whatsoever, except in
response to a valid order by a court or other governmental body, by a party to
its legal or financial advisors or where otherwise required by applicable law or
where necessary to establish or confirm the rights of either party under this
Agreement. To the extent disclosure of the Confidential Information is necessary
in connection with court proceedings relating to any aspect of this Agreement,
including but not limited to motions to establish or confirm the rights of
either party under this Agreement, the parties agree, subject to court approval,
that all submissions of the Confidential Information to a court shall be sealed
and/or redacted so as to limit disclosure of the Confidential Information.

 

6.10. Confidential LXL Information and Property. Zemetra agrees to keep all of
LXL’s non-public information confidential, including, without limitation, LXL’s
intellectual property, and not to disclose any such information to any third
parties without LXL’s prior written consent, except in response to a valid order
by a court or other governmental body, where otherwise required by law. In the
event of such compelled disclosure, Zemetra shall provide prompt written notice
of such compelled disclosure and provide LXL reasonable opportunity to intervene
to keep confidential LXL’s non-public information.

 

6.11. The Older Workers’ Benefit Protection Act. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
§ 626(f) (“OWBPA”). Zemetra is advised to consult with an attorney before
executing this Agreement.

 

6.12. Choice of Law. This Agreement and each and every term hereof, shall be
construed in accordance with the internal laws of the State of California,
without regard to the choice of law provisions of California or any other
jurisdiction. Any dispute shall be brought in either Los Angeles Superior Court
or the United States District Court for the Middle District of California.

 

6.13. Authority. Each party represents that all necessary corporate proceedings
have been taken by it to authorize the settlement and mutual release
contemplated by this Agreement and that this Agreement has been executed by a
duly-authorized representative of each party and upon such execution shall
constitute a valid and binding agreement.

 

6.14. Integration. This Agreement, the Confidentiality Agreement and the
Transition Services Agreement, is intended to be the entire agreement between
the parties to this Agreement concerning the subject matter referred to in this
Agreement, the parties’ relationship with each other and the events leading
thereto and associated therewith. Except for the Confidentiality Agreement and
the surviving provisions of the Transition Services Agreement, which obligations
shall continue after the Separation Date on the terms thereof and herein, all
prior and contemporaneous discussions and negotiations have been and are merged
and integrated into, and are superseded by, this Agreement.

 

6.15. Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which constitutes an original and all of which together
constitute one and the same instrument. A manually executed counterpart of this
Agreement delivered by means of e-mail as a Portable Document Format file
(“.pdf”) (or in any present or future file format intended to preserve the
original graphic and pictorial appearance of a document), or by means of
facsimile transmission, constitutes the valid and effective execution and
delivery of this Agreement for all purposes and has the same force and effect
for all purposes as the personal delivery of a manually executed counterpart
bearing an original ink signature.

 

[Signature page follows]

 

10

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

AGREEING AND RELEASING PARTIES:

 

LiveXLive Media, Inc. Michael Zemetra

 

By: /s/ Jerome N. Gold   /s/ Michael Zemetra Name: Jerome N. Gold   (signature)
Title: Chief Strategy Officer    

 

Date: October 7, 2020 Date: October 7, 2020

 

[Signature page to LXL – Zemetra Transition Services and General Release
Agreement]

 

11

 

 

Exhibit A

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into as of as
of October 7, 2020 and effective as of October 9, 2020 (the “Effective Date”),
by and between LiveXLive Media, Inc., having a place of business at 9200 Sunset
Boulevard, Suite #1201, West Hollywood, CA 90069 (“LXL”), and Michael Zemetra,
having an address at 24900 Lorenzo Court, Calabasas, CA 91302 (“Consultant”).

 

WHEREAS, in connection with the execution of this Agreement, LXL and Consultant
have entered into the Transition Services and General Release Agreement (the
“Separation Agreement”), dated as of October 7, 2020.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound the
parties hereby agree as follows:

 

1. Engagement of Services. Consultant will provide consulting services to LXL in
an orderly and timely fashion to assist LXL’s and its subsidiaries’ business
operations with transition from Consultant’s former role as Chief Financial
Officer of LXL to the newly appointed Chief Financial Officer of LXL (or any
interim Chief Financial Officer) all as directed by LXL’s CEO, President, Chief
Financial Officer and Chief Strategy Officer, which services shall include,
without limitation, focusing on supporting activities for strategic
transactions, updating the Company’s financial models, cooperating in transfer
of Chief Financial Officer duties and closing of LXL’s and subsidiaries’ books
and public reporting requirements (consistent with the services provided by
Consultant to LXL and its subsidiaries prior to the Effective Date)
(collectively, the “Services”).

 

2. Consulting Fee and Benefits. In consideration of Services provided under this
Agreement, during the Consulting Period (as defined below), subject to
applicable withholding for taxes, LXL shall issue to Consultant the Consulting
Vested RSUs and if any, the Additional Consulting Vested RSUs based on the Daily
Rate (as defined in the Separation Agreement) as provided in Section 1.4.2.2 of
the Separation Agreement. Other than as provided herein, no other compensation
will be provided to Consultant, and the Consultant shall not be entitled to any
other compensation, whatsoever hereunder.

 

3. Independent Contractor Relationship. Consultant’s relationship with LXL is
that of an independent contractor, and nothing in this Agreement is intended to,
or shall be construed to create a partnership, agency, joint venture, employment
or similar relationship. Consultant is not authorized to make any
representation, contract or commitment on behalf of LXL unless specifically
requested or authorized in writing to do so by LXL. Consultant will not be
entitled to any of the benefits that LXL may make available to its employees,
including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits. Consultant is solely responsible for, and will file on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
Services and receipt of fees under this Agreement. Consultant must maintain
adequate records of expenses incurred at the Company’s request and in the course
of performing Services under this Agreement.

 

12

 

 

4. Work Product. As used herein “Work Product” shall mean all information,
know-how, trade secrets, designs, developments, improvements, inventions,
software, works of authorship, ideas, trademarks, service marks, trade names,
trade dress and reports that Consultant solely or jointly with others, invents,
conceives or otherwise develops in the performance of the Services under this
Agreement. Consultant acknowledges and agrees that all Work Product, and all
patent, copyright and other intellectual property rights therein, shall be
solely owned by LXL. Consultant agrees to promptly disclose to LXL all Work
Product. Consultant hereby does and will assign to LXL or LXL’s designee all of
Consultant’s right, title and interest in and to any and all Work Product and
all patent, copyright and other intellectual property rights therein. Consultant
shall perform, during and after the Consulting Period, all acts deemed necessary
or desirable by LXL to permit and assist it in evidencing, perfecting,
obtaining, maintaining, defending and enforcing its rights in the Work Product
and/or Consultant’s assignment with respect thereto in any and all countries,
including without limitation execution of documents and assistance or
cooperation in legal proceedings. Consultant hereby irrevocably designates and
appoints LXL and its duly authorized officers and agents, as Consultant’s agents
and attorneys-in-fact to act for and on behalf and instead of Consultant, to
execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Consultant.

 

5. Confidentiality. “Confidential Information” means any non-public information
related to LXL’s business, current, future and proposed products, services and
business plans, information concerning LXL’s product development, software code,
data, research, development, financial information, business forecasts, sales
information, contacts, customer, vendor, partner and investor lists, marketing
plans, Work Product, and LXL Property (as defined in Section 6). Consultant
shall not use, disseminate or in any way disclose Confidential Information to
any third party except as otherwise permitted herein. Consultant may use
Confidential Information solely to perform the Services for the benefit of LXL.
Consultant shall immediately give notice to LXL of any unauthorized use or
disclosure of any Confidential Information. Consultant shall assist LXL in
remedying any such unauthorized use or disclosure of Confidential Information.
Confidential Information does not include information which Consultant can
demonstrate by written documentation: (i) to have been publicly known prior to
disclosure of such information by LXL to Consultant, (ii) to have become
publicly known, without fault on the part of Consultant, subsequent to
disclosure of such information by LXL to Consultant, (iii) to have been received
by Consultant at any time from a source, other than LXL or its affiliates or
representatives, rightfully having possession of and the right to disclose such
information, (iv) to have been otherwise known by Consultant prior to disclosure
of such information by LXL to Consultant, or (v) to have been independently
developed by Consultant without the use of or reference to information disclosed
by LXL to Consultant.

 

6. Ownership and Return of Confidential Information and LXL Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists), whether delivered to Consultant by LXL or made by Consultant
in the performance of Services hereunder, and whether or not they contain
Confidential Information (collectively, the “LXL Property”), are the sole and
exclusive property of LXL or LXL’s suppliers or customers, and Consultant hereby
does and will assign to LXL all rights, title and interest Consultant may have
or acquire in the LXL Property. Within five (5) business days after any request
by LXL, Consultant shall destroy or deliver to LXL, at LXL’s option: (a) all LXL
Property; and (b) all materials in Consultant’s possession or control that
contain any Confidential Information.

 

7. Third-Party Information. Consultant understands and agrees that as part of
the consideration for retention as a consultant to LXL, Consultant has not
brought and will not bring to LXL, disclose, or use in the performance of
Services at LXL any equipment, supplies, facility, trade secret information, or
any other confidential and/or proprietary information of any current or former
employer or any third party that is not generally available to the public,
unless Consultant has obtained advance written authorization for their
possession, disclosure or use.

 

13

 

 

8. Observance of LXL Rules. If any Services are performed on LXL’s premises,
Consultant will observe LXL’s rules and regulations with respect to conduct,
health, safety and protection of persons and property.

 

9. Applicable Laws. Consultant shall perform the Services in accordance with all
applicable federal, state, and local laws, rules, regulations and other
standards, including export laws or regulations of the United States or foreign
governments.

 

10.  No Conflict of Interest. Consultant represents and warrants to LXL that
Consultant is legally able to enter into this consulting arrangement with LXL
and that this Agreement will not and does not conflict with any agreement,
arrangement or understanding, written or oral, to which Consultant is a party or
by which Consultant is bound. Consultant agrees to indemnify LXL from any and
all loss or liability incurred by reason of the alleged breach by Consultant of
any services agreement with any third party.

 

11. Term and Termination. This Agreement is effective as of the Effective Date
above and shall remain in effect through November 15, 2020 (the “Consulting
Period”), provided, however, that (i) the parties may extend the Consulting
Period as determined in writing by the parties, and (ii) post the Consulting
Period, LXL or Consultant may terminate this Agreement at any time for any
reason or no reason with two (2) days’ prior written notice (email shall
suffice). Consultant’s warranties and the rights and obligations contained in
Sections 4, 5, 6, 7, 9, 10, 11, 13 and 14 will survive any termination or
expiration of this Agreement.

 

12. No Assignment. This Agreement and Consultant’s rights and obligations
hereunder may not be assigned by Consultant except with the prior written
approval of LXL. This Agreement will bind and inure to the benefit of Consultant
and Consultant’s respective successors and permitted assigns. Consultant may not
subcontract or otherwise delegate any part of the Services without the express
written consent of LXL.

 

13. General Provisions. This Agreement will be governed in all respects under
the laws of the State of California. Consultant’s obligations under this
Agreement are of a unique character that gives them particular value;
Consultant’s breach of any of such obligations may result in irreparable and
continuing damage to LXL for which money damages are insufficient, and LXL shall
be entitled to injunctive relief and/or a decree for specific performance, and
such other relief as may be proper (including money damages if appropriate).
Consultant agrees that he will not, during or after the Consulting Period, make
any negative, false, or disparaging statements (written or oral) to LXL’s or its
subsidiaries’ customers, potential customers, press, employees, officers,
directors, consultants, partners, investors or any third party regarding LXL or
its subsidiaries or their products, services or business. If any provision of
this Agreement is found to be unenforceable, the remainder of this Agreement
will continue in full force and effect. The failure of LXL to require
performance by Consultant of any provision hereof shall not affect the full
right to require such performance at any time thereafter; nor shall the waiver
by LXL of a breach of any provision hereof be taken or held to be a waiver of
the provision itself. All notices and communications under this Agreement shall
be in writing to the applicable address first set forth above. Any and all share
and restricted stock unit numbers set forth in this Agreement shall be
proportionately adjusted as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise of the Company.

 

14. Entire Agreement. This Agreement, the Confidentiality Agreement and the
Separation Agreement constitutes the entire agreement between LXL and Consultant
relating to the subject matter hereof and supersedes all prior or
contemporaneous agreements, written or oral, concerning such subject matter.
This Agreement shall not be modified or amended in any manner except in a
written amendment to this Agreement signed by LXL and Consultant.

 

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. Execution of this Agreement may be accomplished via
facsimile or via email exchange of signed .pdf execution copies.

 

[Signature page follows]

 

14

 

 

IN WITNESS WHEREOF, LXL and Consultant have executed this Agreement as of the
Effective Date.

 

  LiveXLive Media, Inc. Michael Zemetra

 

  By: /s/ Jerome N. Gold   /s/ Michael Zemetra   Name: Jerome N. Gold  
(signature)   Title: Chief Strategy Officer                     Date: October 7,
2020   Date: October 7, 2020

 

[Signature page to LXL – Zemetra Transition Services Agreement]

 

 

15



 

